IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 98-10521
                           Summary Calendar



JOHN H. CLOUD,

                                           Plaintiff-Appellant,

versus

JIMMY S. WEBB,

                                           Defendant-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 7:97-CV-251
                       - - - - - - - - - -
                        November 24, 1998

Before HIGGINBOTHAM, JONES, and DENNIS, Circuit Judges.

PER CURIAM:*

     John H. Cloud, Texas prisoner # 749521, appeals the district

court’s dismissal of his 42 U.S.C. § 1983 civil rights action as

frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i). Cloud contends

that the district court erred in dismissing his claim that the

defendant caused his personal property and legal materials to be

lost and that the loss of his legal materials resulted in a denial

of his access to the courts.    Cloud has identified no error in the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 98-10521
                                     -2-

district court’s dismissal.            See Cloud v. Webb, No. 7:97-CV-251

(N.D. Tex. April 8, 1998).

     Cloud      also   argues   that    the   district      court    abused   its

discretion in denying his Rule 59(e) motion to alter and amend the

judgment   in    which   he   argued    for   the   first   time    that   prison

officials retaliated against him by, among other things, removing

his from a library job and placing him in a kitchen job without

consideration of his severe medical problems.               The district court

did not abuse its discretion in refusing to allow Cloud to bring

claims seriatim after the entry of a final judgment in the instant

case.   See Briddle v. Scott, 63 F.3d 364, 380 (5th Cir. 1995);

Southern Constructors Group v. Dynalectric Co., 2 F.3d 606, 612 &

n.25 (5th Cir. 1993).

     Cloud’s motions to supplement the record are DENIED.                  Cloud’s

request for judicial notice is also DENIED.

     Because Cloud’s appeal fails to present a nonfrivolous issue,

his appeal is DISMISSED as frivolous.          See Howard v. King, 707 F.2d
215, 219-20 (5th Cir. 1983); 5th Cir. R. 42.2.              Cloud is cautioned

that any future frivolous appeals or pleadings filed by him or on

his behalf will invite the imposition of sanctions.                 Cloud should

therefore review any pending appeals to ensure that they do not

raise arguments that are frivolous.

     APPEAL DISMISSED; MOTIONS TO SUPPLEMENT RECORD DENIED; REQUEST

FOR JUDICIAL NOTICE DENIED; SANCTIONS WARNING ISSUED.